DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings were received on 7/22/21. These drawings are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 21-40 are rejected on the ground of nonstatutory double patenting over claims 1-16 of U. S. Patent No. 11,115,668 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims CLMS1 of the present application encompass claims CLMS2 of U.S. Patent No. PATENT.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows in the Table below.

Instant Application
11,115,668
21. A method performed by an encoder device, the method comprising: determining a first flag and a second flag for identifying source scan type of pictures in a sequence, the first flag and the second flag collectively and exclusively indicating one of the following unique states for the sequence of pictures: a state indicating that the source scan type of the pictures in the sequence is interlaced, a state indicating that the source scan type of the pictures in the sequence is progressive, a state indicating that the source scan type of the pictures in the sequence is unknown, and a state indicating that the source scan type is independently indicated for each picture of the pictures in the sequence by a value of a picture-level syntax element that is to be signaled as part of an SEI message or to be inferred, wherein the first flag indicates whether the source scan type of the pictures is interlaced and the second flag is different from the first flag, is a separate syntax element from the first flag, and indicates whether the source scan type of the pictures is progressive; outputting the first flag and the second flag as part of encoded data in a bitstream or bitstream portion; determining, for a given picture of the pictures in the sequence, the value of the picture- level syntax element that indicates the source scan type of the given picture, the picture-level syntax element indicating one of the following states: a state indicating that the source scan type of the given picture is interlaced, a state indicating that the source scan type of the given picture is progressive, and a state indicating that the source scan type of the given picture is unknown, wherein, if the picture-level syntax element is not present in the encoded data in the bitstream or bitstream portion, the value of the picture-level syntax element is to be inferred according to rules that include: if the first flag and the second flag indicate that the source scan type of the pictures in the sequence is progressive, inferring the value of the picture-level syntax element to indicate that the source scan type of the given picture is progressive; if the first flag and the second flag indicate that the source scan type of the pictures in the sequence is interlaced, inferring the value of the picture-level syntax element to indicate that the source scan type of the given picture is interlaced; and otherwise, inferring the value of the picture-level syntax element to indicate that the source scan type of the given picture is unknown; if the picture-level syntax element is to be signaled, outputting the picture-level syntax element as part of the encoded data in the bitstream or bitstream portion; encoding the given picture; and outputting, as part of the encoded data in the bitstream or bitstream portion, the encoded given picture.
1. A method performed by a decoder device, comprising: receiving encoded data for a sequence of pictures in a bitstream or bitstream portion, the encoded data in the bitstream or bitstream portion including a first flag and a second flag for identifying source scan type for the sequence of pictures, the first flag and the second flag collectively and exclusively indicating one of the following unique states for the sequence of pictures: a state indicating that the source scan type of the pictures in the sequence is interlaced, a state indicating that the source scan type of the pictures in the sequence is progressive, a state indicating that the source scan type of the pictures in the sequence is unknown, and a state indicating that the source scan type is independently indicated for each picture of the pictures of the sequence by a value of a picture-level syntax element that is to be signaled as part of an SEI message or to be inferred, wherein the first flag indicates whether the source scan type of the pictures is interlaced and the second flag is different from the first flag, is a separate syntax element from the first flag, and indicates whether the source scan type of the pictures is progressive; and determining, for a given picture of the pictures of the sequence, the value of the picture-level syntax element that indicates the source scan type of the given picture, the picture-level syntax element indicating one of the following states: a state indicating that the source scan type of the given picture is interlaced, a state indicating that the source scan type of the given picture is progressive, and a state indicating that the source scan type of the given picture is unknown, wherein the determining the value of the picture-level syntax element includes: determining that the picture-level syntax element is not present in the encoded data; and inferring the value of the picture-level syntax element, including: if the first flag and the second flag indicate that the source scan type of the pictures in the sequence is progressive, inferring the value of the picture-level syntax element to indicate that the source scan type of the given picture is progressive; if the first flag and the second flag indicate that the source scan type of the pictures in the sequence is interlaced, inferring the value of the picture-level syntax element to indicate that the source scan type of the given picture is interlaced; and otherwise, inferring the value of the picture-level syntax element to indicate that the source scan type of the given picture is unknown; decoding the pictures; and processing the decoded pictures in accordance with the source scan type.


It would have been obvious to one skilled in the art at the time of the invention was made to modify the cited steps as indicated in claim 21 of the instant US application since one skilled in the art would recognize that the adaptive predictive decoder is an art-recognized equivalent structure to an adaptive predictive encoder and is designed to be used along with a similar but in reverse sequence predictive encoder. Claims 29 and 35 of the instant application are analogous to double patenting of claims 7 and 12 of patent No. 11,115,668 for the same reason as the claims discussed above. The cited altering elements would not interfere with the functionality of the steps previously claimed and would perform the same function. In re Karlson, 136, USPQ 184 (CCPA 1963).

Allowable Subject Matter
Claim(s) 21-40 is/are allowed upon overcoming the above rejection.
The following is an Examiner’s statement of reasons for allowance: Claims 21, 29 and 35 disclose a method performed by an encoder device, the method comprising: determining a first flag and a second flag for identifying source scan type of pictures in a sequence, the first flag and the second flag collectively and exclusively indicating one of the following unique states for the sequence of pictures: a state indicating that the source scan type of the pictures in the sequence is interlaced, a state indicating that the source scan type of the pictures in the sequence is progressive, a state indicating that the source scan type of the pictures in the sequence is unknown, and a state indicating that the source scan type is independently indicated for each picture of the pictures in the sequence by a value of a picture-level syntax element that is to be signaled as part of an SEI message or to be inferred, wherein the first flag indicates whether the source scan type of the pictures is interlaced and the second flag is different from the first flag, is a separate syntax element from the first flag, and indicates whether the source scan type of the pictures is progressive; outputting the first flag and the second flag as part of encoded data in a bitstream or bitstream portion; determining, for a given picture of the pictures in the sequence, the value of the picture- level syntax element that indicates the source scan type of the given picture, the picture-level syntax element indicating one of the following states: a state indicating that the source scan type of the given picture is interlaced, a state indicating that the source scan type of the given picture is progressive, and a state indicating that the source scan type of the given picture is unknown, wherein, if the picture-level syntax element is not present in the encoded data in the bitstream or bitstream portion, the value of the picture-level syntax element is to be inferred according to rules that include: if the first flag and the second flag indicate that the source scan type of the pictures in the sequence is progressive, inferring the value of the picture-level syntax element to indicate that the source scan type of the given picture is progressive; if the first flag and the second flag indicate that the source scan type of the pictures in the sequence is interlaced, inferring the value of the picture-level syntax element to indicate that the source scan type of the given picture is interlaced; and otherwise, inferring the value of the picture-level syntax element to indicate that the source scan type of the given picture is unknown; if the picture-level syntax element is to be signaled, outputting the picture-level syntax element as part of the encoded data in the bitstream or bitstream portion; encoding the given picture; and outputting, as part of the encoded data in the bitstream or bitstream portion, the encoded given picture. 
The closest prior arts Srinivasan, Takahashi and Wang discloses flag indicating interlaced, progressive and unknown but fail to anticipate or render the above underlined limitation obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Srinivasan (U.S. 2006/0072668), discloses flags indicating type of scan source.
2.	Takahashi (U.S. 2008/0019438), discloses flag indicating unknown type of scan source.
3.	Wang (U.S. 2014/0079116), discloses encoding with SEI messages with flag indicators.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485